Exhibit 99.1 EMPLOYMENT AGREEMENT This Employment Agreement is made on this 20th day of January 2010 between Celsius Holdings, Inc. (“Employer”) and Geary W. Cotton (“Employee”). WHEREAS, Employer is actively engaged in the business of manufacturing and distributing non-alcoholic beverages; and, WHEREAS, Employee is a director of Employer and Employer wishes to employ Employee and Employee wishes to be employed pursuant to the terms of this Employment Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements contained in this Employment Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: Article 1 Employment of Employee Employer agrees to employ Employee, and Employee accepts employment with Employer, on and subject to the terms and conditions set forth in this Employment Agreement. Article 2 Duties of Employee Section 2.1. Position and Duties. Employer agrees to employ Employee to act as Chief Financial Officer for Employer. Employee shall be responsible for performing the following duties: executive management, compliance and financial reporting and other duties typically performed by persons employed in a similar capacity. Section 2.2. Time Devoted to Work. Employee agrees to devote Employee’s partial business time, attention, and energies to the business of Employer in accordance with Employer’s instructions and directions and shall at least perform 25 hours a week of working time for the company. Article 3 Place of Employment Section 3.1. Place of Employment. Employee shall be based at Employer’s principal office at 140 NE 4th Avenue, Suite C, Delray Beach, FL 33483, excluding reasonable travel commensurate with Employee’s position and duties. Employer agrees that during the term of this Employment Agreement it shall not assign Employee to work at any location which is more than 100 miles from said principal office without Employee’s consent. Section 3.2. Moving Expenses.
